 1   LAW OFFICES OF BILL LATOUR
 2   BILL LATOUR [CSBN: 169758]
          1420 E. Cooley Dr., Suite 100
 3        Colton, California 92324
 4        Telephone: (909) 796-4560
          Facsimile: (909) 796-3402
 5
          E-Mail: fed.latour@yahoo.com
 6
 7   Attorney for Plaintiff
 8                      UNITED STATES DISTRICT COURT
 9             CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
10
                                         )            No. EDCV 18-694 AFM
11   FREDA GILLIAMS,                     )
12                                       )            [PROPOSED] ORDER AWARDING
           Plaintiff,                    )            EAJA FEES
13                                       )
14         v.                            )
                                         )
15
     ANDREW SAUL, Commissioner of Social )
16   Security,                           )
17
                                         )
           Defendant.
18
19         Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
20         IT IS ORDERED that EAJA fees are awarded in the amount of TWO
21   THOUSAND SIX HUNDRED TWENTY-NINE DOLLARS AND 04/100 ($2,629.04)
22   subject to the terms of the stipulation.
23
24         DATE: 8/2/2019              ____________________________________
25
                                       ALEXANDER F. MACKINNON,
26                                     UNITED STATES MAGISTRATE JUDGE
27
28




                                                -1-
